                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


UNITED STATES OF AMERICA                    )
                                            )       No. 04 CR 464
               v.                           )
                                            )       Honorable Elaine E. Bucklo
MARVEL THOMPSON                             )


     DEFENDANT’S REPLY IN SUPPORT OF A REDUCED SENTENCE UNDER
                  SECTION 404 OF THE FIRST STEP ACT


       Marvel Thompson, by the Federal Defender Program and its attorney, Maria Teresa

Gonzalez, has moved for a reduction of sentence pursuant to Section 404 of the First Step Act.

(Docket No. 2746.) The government argues he is not eligible for relief under the First Step Act

and that a sentence reduction is not warranted even if he were eligible for relief. (Docket No.

2758.) For the reasons explained below, this Court should reduce Mr. Thompson’s sentence to

time-served.

                                           Argument

       In considering a motion for a reduced sentence under the First Step Act, a judge must

determine: (1) whether the defendant is eligible for a sentence reduction under the Act, and (2)

whether the sentence should be reduced in the judge’s discretion. United States v. Shaw, 957 F.3d

734, 736 (7th Cir. 2020). As explained below, Mr. Thompson is eligible for a reduced sentence

and this Court should reduce his sentence to time-served.

I.     Mr. Thompson is eligible for a reduced sentence under Section 404.

       The First Step Act of 2018 provides in Section 404 that “a court that imposed a sentence

for a covered offense may, on motion of … the defendant … impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in
effect at the time the covered offense was committed.” First Step Act of 2018, Pub. L. 115-391, §

404. The term “covered offense” is defined as “a violation of a Federal Criminal statute, the

statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010

… that was committed before August 3, 2010.” Id.

       The government argues (1) this Court did not impose a sentence for a “covered offense,”

and (2) the statutory penalties for Mr. Thompson’s non-crack cocaine portion of his multiple-drug

conspiracy remain the same. (Gov’t Response at 6-10.) The government is wrong.

   A. This Court imposed a sentence for a covered offense and may impose a reduced
      sentence.

       The government argues Mr. Thompson is not eligible for relief because this Court did not

impose a sentence for a “covered offense.” (Gov’t Response at 7-10.) It argues that, at his change

of plea hearing, Mr. Thompson admitted to selling heroin and cocaine but “declined to admit” his

involvement with crack cocaine. (Id. at 9.) Sections 2 and 3 of the First Step Act did not modify

the statutory penalties for more than one kilogram of heroin and more than 5 kilograms of cocaine.

(Id.) Therefore, according to the government, Mr. Thompson is not eligible for a reduced sentence.

       Mr. Thompson’s change of plea hearing confirms he was convicted of a crack cocaine

offense. At the beginning of the hearing, the government advised the Court that all Mr. Thompson

“would need to plead guilty to and to admit and acknowledge is that the conspiracy as charged in

Count 1 existed […].” (Tr. of Change of Plea Hearing (“Plea Tr.”) 2 (emphasis added).) This Court

advised Mr. Thompson that he was charged with “conspiring and agreeing with others to

knowingly and intentionally possess with intent to distribute and to distribute controlled

substances, namely, in excess of five kilograms of mixtures containing cocaine, in excess of one

kilogram of heroin, and in excess of 50 grams of cocaine base, commonly known as crack, as

well as marijuana.” (Id. at 14 (emphasis added).) After Mr. Thompson entered a “blind plea” to

                                                2
Count One the government stated: “Judge, we believe, based on his statements and his admissions,

that he admitted enough to plead guilty to Count 1 and has satisfied all, pled guilty to the elements

of the conspiracy.” (Id. at 25.) This Court expressed concern that Mr. Thompson did not understand

the effect of his guilty plea 1 to which the government responded there were “disagreements in

terms of sentencing guideline factors […].” (Id.) At the end of the hearing, this Court accepted Mr.

Thompson’s plea and found he was “in fact guilty as charged in Count 1 of the superseding

indictment […].” (Id. at 32 (emphasis added).) This Court then entered a judgment of guilty to

Count One of the superseding indictment. (Docket No. 736.) By pleading guilty to Count One as

charged, Mr. Thompson was convicted of a conspiracy involving crack cocaine, powder cocaine,

and heroin.

       Additionally, Mr. Thompson did not need to admit to the crack cocaine portion of Count

One in order to get relief under the First Step Act. At least one other court has held that a defendant

charged with conspiracy involving crack cocaine and another drug is eligible for relief under the

First Step Act even if the defendant did not allocute to the crack cocaine. United States v. Medina,

No. 3:05-cr-58, 2019 WL 3766392 (D. Conn. Aug. 9, 2019). In Medina, the defendant was

convicted for conspiracy to possess with intent to distribute and to distribute 50 grams or more of

crack cocaine and five kilograms or more of powder cocaine. Id. at *1. At the change of plea

hearing, Mr. Medina admitted to powder cocaine but denied any crack cocaine involvement. 2 Id.


1
  This Court expressed concern Mr. Thompson did not understand the nature of the offense but ultimately
recognized that Mr. Thompson acknowledged the nature of the charges against him. Thompson v. United
States, 891 F. Supp. 2d 945, 955 (N.D. Ill. June 18, 2012) (quoting Mr. Thompson: “I understand the
nature of the charges, and I’m accepting my responsibility of those regardless of what I'm saying.”)
2
  Unlike Mr. Medina, who specifically denied his involvement with crack cocaine, Mr. Thompson only
admitted to selling powder cocaine and heroin. The change of plea transcript does not support the
government’s position that Mr. Thompson’s counsel advised the court that Mr. Thompson “denied” his
involvement with crack cocaine. (Gov’t Response at 2-3.) As the government conceded at sentencing, Mr.
Thompson did not necessarily deny his involvement with crack cocaine, but instead admitted his
involvement with powder cocaine and heroin. (Sentencing Transcript (“S. Tr.”) 162.)
                                                   3
at *5; see also United States v. Medina, 2019 WL 3769598, at *1 n.1 (D. Conn. July 17, 2019). 3

In opposing a motion for a reduced sentence under the First Step Act, the government argued Mr.

Medina did not qualify because he did not plead guilty to a crack cocaine offense. Medina, 2019

WL 3766392, at *3. The district judge disagreed and held the defendant “was entitled to relief

despite the record of the plea colloquy revealing that Medina only pled guilty to the powder cocaine

offense […].” Id. Even though the defendant did not expressly allocute to crack cocaine, “the

indictment, the transcript of the sentencing, and the Judgment all reflect that Medina was still

charged with, convicted of, and sentenced to a crack cocaine offense.” Id.

          Similarly, even though Mr. Thompson did not admit to crack cocaine, the record shows

Mr. Thompson was convicted of and sentenced for a crack cocaine offense. In the government’s

version of the offense dated May 19, 2005, the government wrote: “Evans, Herbert, Stewart and

Thompson all pled guilty to Count 1 (drug conspiracy involving in excess of 50 grams of crack

cocaine, 5 kilograms of cocaine and 1 kilogram of heroin).” 4 (Gov’t Version of the Offense at 1

(emphasis added).) In the presentence investigation report, the probation officer found Mr.

Thompson responsible for trafficking 30 kilograms of heroin, 150 kilograms of cocaine, and 1.5

kilograms of cocaine base (crack cocaine). (PSR at 12 (emphasis added).) This Court found Mr.

Thompson responsible for distributing heroin, powder cocaine, and cocaine base. (S. Tr. 190

(emphasis added).)

          Mr. Thompson’s indictment, change of plea hearing, sentencing, and judgment all confirm

that Mr. Thompson was charged with, convicted of, and sentenced for a crack cocaine offense.




3
 This Court previously relied on Medina when it reduced Derrick White’s multiple-object conspiracy
sentence pursuant to Section 404 of the First Step Act. United States v. White, No. 04-cr-464-30, 2020
WL 1888981 (N.D. Ill. Apr. 16, 2020).
4
    The government’s version of the offense is attached to the PSR. (Docket No. 2066 at 41.)
                                                      4
The government could have charged separate conspiracies and charged crack cocaine alone in one

count, but it charged all conspiracies in the same count. Mr. Thompson was convicted and

sentenced to a covered offense.

   B. A multiple-objective conspiracy conviction does not preclude eligibility under the
      First Step Act.

       The government further argues Mr. Thompson is not eligible for relief because the statutory

penalties for offenses involving one kilogram of heroin and five kilograms or more of powder

cocaine were not altered by the Fair Sentencing Act. (Gov’t Response at 9.)

       The Seventh Circuit has not decided whether a defendant is eligible for a reduced sentence

under the First Step Act when he is charged with conspiracy to distribute crack cocaine and another

substance. This Court, however, reduced the sentences of Mr. Thompson’s three co-defendants

who were convicted on the same count as him. See United States v. Coates, No. 04-cr-464-4, 2020

WL 2745974 (N.D. Ill. May 27, 2020); United States v. White, No. 04-cr-464-30, 2020 WL

1888981 (N.D. Ill. Apr. 16, 2020); United States v. Evans, No. 1:04-cr-00464-6, Dkt. No. 2694

(N.D. Ill. Oct. 18, 2019). In reducing their sentences, this Court followed other Courts of Appeals

in holding that a multiple-objective conspiracy conviction does not preclude eligibility under the

First Step Act. See Coates, 2020 WL 2745974, at *2 (citing See United States v. Gravatt, 953 F.3d

258, 264 (4th Cir. 2020) (“[W]e see nothing in the text of the Act requiring that a defendant be

convicted of a single violation of a federal criminal statute whose penalties were modified by

section 2 or section 3 of the Fair Sentencing Act.”); see also United States v. Smith, 954 F.3d 446,

450 & n.5 (1st Cir. 2020); United States v. McDonald, 944 F.3d 769, 772 (8th Cir. 2019).

       Mr. Thompson’s multiple-objective conspiracy is a “covered offense” within the meaning

of Section 404 of the First Step Act. Therefore, this Court has authority to reduce Mr. Thompson’s

sentence.

                                                 5
II.     This Court should reduce Mr. Thompson’s sentence to time-served.

        The government asks this Court to exercise its discretion and deny Mr. Thompson’s request

for a reduced sentence. (Gov’t Response at 10-17.) In analyzing sentencing factors set forth in 18

U.S.C. § 3553(a), the government exclusively relies on Mr. Thompson’s past conduct. This reply

addresses those concerns regarding his past conduct and asks this Court to consider his conduct

while incarcerated. Such conduct indicates successful rehabilitation and should assuage concerns

about recidivism.

        When determining a prisoner’s Recidivism Risk Level pursuant to the First Step Act, the

Federal Bureau of Prisons (BOP) uses a Risk and Needs Assessment System (RNAS) called the

Prisoner Assessment Tool Targeting Estimated Risk and Need (PATTERN). The RNAS sorts

prisoners into one of four Risk Level Categories (RLCs) of increasing recidivism risk: (1)

minimum; (2) low; (3) medium; (4) high. In doing so, PATTERN considers a total of fifteen factors

of which four are static and eleven are dynamic (i.e., they develop and change over the course of

a prison term). 5 The dynamic factors include: (1) any infraction convictions in the current term of

incarceration; (2) serious and violent infraction convictions in the current term of incarceration;

(3) any infraction-free periods in the current term of incarceration; (4) serious or violent infraction-

free periods in the current term of incarceration; (5) number of programs committed; (6) work

programming; (7) drug treatment while incarcerated; (8) non-compliance with financial


5
  U.S. Dept. of Justice, Office of the Attorney General, The First Step Act of 2018: Risk and Needs
Assessment System – Update, (Jan. 2020), https://www.bop.gov/inmates/fsa/docs/the-first-step-act-of-
2018-risk-and-needs-assessment-system-updated.pdf. It is unclear what effect (if any) the BOP updated
PATTERN would have had on Mr. Thompson’s risk level calculation on December 19, 2019. (Motion at
Exh. C.) Regardless, the update marginally changed the dynamic factors. The prior dynamic factors
included: “(1) Infraction convictions (any); (2) Infraction convictions (serious and violent); (3) Number of
programs completed (any); (4) Number of Technical or Vocational Courses; (5) Federal Prison Industry
employment (only for women); (6) Drug treatment while incarcerated; (7) Drug education while
incarcerated; (8) Non-Compliance with financial responsibility (only for women); (9) Education Score
(only for women); (10) History of Violence; (11) History of Escape.”

                                                     6
responsibility [for women only]; (9) history of violence; (10) history of escape; and (11) education

score [for women only]. Given Mr. Thompson’s gender identity, we see that nine dynamic factors

apply to his recidivism risk calculation under PATTERN. Eight of those nine factors clearly

militate towards a lower risk assessment for Mr. Thompson. First, he has committed only one non-

violent, minor infraction. Second, he has earned his GED and completed an extensive list of

programs, vocational and technical courses, and drug education. Finally, he lacks a history of

violence or escape. These factors were significant in the BOP’s determination that Mr. Thompson

has a “minimum” (i.e., the lowest possible) risk level. 6 Thus, even setting aside the static factors

that the government scrutinized in its Response, several factors support the BOP’s determination

that Mr. Thompson poses a minimum risk of recidivism.

           Turning to the four static factors, PATTERN considers the following: (12) age at the time

of assessment; (13) the instant violent offense; (14) whether the prisoner is a sex offender; and

(15) criminal history score. 7 As an aging, non-sex offender, Mr. Thompson likely benefits from

two of those factors. It is with regard to one of those two other factors – criminal history score –

that the government has scrutinized the BOP’s assessment. (Id. at 16.) Although Mr. Thompson’s

criminal history score is factored into the BOP’s risk assessment, as the government suspected and

as noted above, it is but one of fifteen factors. Indeed, it is only one of four static factors. Its

consideration amongst fourteen other factors is in accordance with the worry, as articulated in the

government’s Response, that a criminal history score often does not tell the whole story so to

speak. Thus, when properly contextualized, the government’s concerns are not troubling.




6
 Id. at 9-11. Although the exact weights of each factor are unknown, the BOP has noted that the factors
are “scientifically-weighted based on their predictability of reduced recidivism” and that “[t]he process of
weighting the variables was based on scientific research and analysis.”
7
    Id. at 11.
                                                     7
          Lastly, the government calls this Court’s attention to Mr. Thompson’s age and the re-arrest

rate for those in his age group. (Id. at 16.) To be sure, the government is correct that the re-arrest

rate for drug trafficking offenders aged fifty-one to sixty is 25.9%. 8 Nevertheless, as outlined

above, this age-group recidivism rate is taken into account in PATTERN. Thus, the government’s

cumulative presentation of this information serves only to distort the perceived risk of recidivism.

          In summary, Mr. Thompson was assigned a “Minimum” Recidivism Risk Level as the

result of technical expertise and applied empirical studies; on the other hand, the government’s

scrutiny is misplaced and unsupported. When designing and adopting PATTERN, the BOP

consulted experts and engaged in a lengthy public comment period. 9 Since then, PATTERN has

been modified on account of even more consultations and comments. 10 Furthermore, the scrutiny

given to the role of Mr. Thompson’s criminal history score is overblown given that it constitutes

only one of fifteen factors.

          Moving beyond the dispute concerning his Recidivism Risk Level, Mr. Thompson has

made great strides towards rehabilitation and is therefore unlikely to recidivate. While

incarcerated, Mr. Thompson has applied himself. His most recent progress report states that he

“consistently receives good work performance evaluations.” (Motion at Exh. B.) Further, his

educational endeavors are indicative of a man seeking to better himself. Most notably, he has

completed several self-improvement programs, such as “Positive Thinking,” “Anger

Management,” “Life Balance,” and “Rational Thinking.” (Id. Exh. A & B.) He has also completed



8
 United States Sentencing Commission, Recidivism Among Federal Drug Trafficking Offenders, (Feb.
2017), https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2017/20170221_Recidivism-Drugs.pdf.
9
  See Office of the Attorney General, The First Step Act of 2018: Risk and Needs Assessment System,
(July 2019), https://nij.ojp.gov/sites/g/files/xyckuh171/files/media/document/the-first-step-act-of-2018-
risk-and-needs-assessment-system_1.pdf.
10
     See Office of the Attorney General, supra, note 1.
                                                          8
some more civic-minded programs, such as “Applied Ethics,” “Etiquette and Communications,”

and “Violence Prevention.” (Id.) Lastly, he has sought to obtain new employable skills. His skills-

based programming is most extensive and ranges from carpentry and Spanish to marketing and

small business management. (Id.) The programming, of which some examples are included above,

is so extensive that, in addition to the more than thirty certificates attached in his Motion for

Reduced Sentence Under Section 404 of the First Step Act (Id. at Exh. A), Mr. Thompson asks

that this Court consider roughly thirty other programming certificates attached to this Reply.

(Exhibit C.)

       Mr. Thompson’s efforts, as outlined above, are important because, as the National Institute

of Justice found, “participation in education programming reduced the odds of recidivism by 43

percent and [ ] participating in secondary degree programs yielded a 30 percent decrease in

recidivism.” 11 To be sure, PATTERN takes the effects of such programming into account.

Accordingly, Mr. Thompson’s work is only outlined to offer the Court a more holistic perspective

as to how seriously he has committed himself to rehabilitation.

       At fifty-one-years-old, Mr. Thompson has had sixteen years to grow and better himself

since his arrest in 2004; it is his hope that this Court can appreciate just how much work he has

put in towards pursuing that growth. As a result of those efforts, he is now a different person with

a new perspective and a new set of values. In light of that development, the government’s focus

on his behavior from more than sixteen years ago is unfortunate.

       Moreover, should this Court reduce Mr. Thompson’s sentence to time-served, he would be

released to an extensive support network and caring community that would ensure his continued


11
  National Institute of Justice, The Use and Impact of Correctional Programming for Inmates on Pre-
and Post-Release Outcomes, (June 2017) (Citing Davis, et al., Evaluating the Effectiveness of
Correctional Education: A Meta-Analysis of Programs that Provide Education to Incarcerated Adults,
(2013)), https://www.ncjrs.gov/pdffiles1/nij/250476.pdf.
                                                  9
growth. Most importantly, Mr. Thompson enjoys the loving support of his family here in Chicago.

This Court has received letters from his wife, sister, brother, grand-uncle, nieces, cousins, and

children. (Motion at Exh. E.) In addition to his family’s support, Mr. Thompson can turn to his

community. This Court has received letters from a minister, the president of a charitable and

educational organization, and a young professional who was mentored by Mr. Thompson. (Id.)

Indeed, one pastor has even guaranteed Mr. Thompson a job upon release.

       Additionally, Mr. Thompson would be unlikely to return to a life of crime for lack of

opportunity. In his letter to this Court, Mr. Thompson states that his cooperation with the

government has “fully and finally severed [his] criminal ties.” (Exhibit A.) This assessment is

supported by numerous academic studies. 12 Therefore, he will no longer have the opportunity to

engage in the conduct that the government alleges in its Response. Thus, considering the

arguments above, the likelihood that Mr. Thompson recidivates is remote.

       Finally, when addressing Mr. Thompson’s rehabilitation and recidivism risk in its

Response, the government failed to cite many of its claims. First, the government argues that

“[n]othing that has transpired during the course of his sentence” has changed Mr. Thompson’s

dangerousness to the public. (Gov’t Response at 15.) Second, it claims that “a gang kingpin of 50

years of age presents a significantly greater risk to the community than the typical drug trafficker.”

(Id. at 16.) Third, it claims that “[a reduction to time-served] would present the risk of disparity

with other similarly situated individuals.” (Id. at 17.) Invariably, the government offered no

sources to support any of those claims. The lack of support for the last claim is particularly glaring

because it is a motivating concern throughout the government’s Response. Therefore, this Court



12
  See, e.g., Bret D. Asbury, Anti-Snitching Norms and Community Loyalty, 89 Or. L. Rev. 1257, 1268
(2011) (“The tradition among criminals pursuant to which they do not give up their confederates when
questioned by the police is both long-standing and well-known.”).
                                                  10
should approach those claims with an appropriate skepticism, especially when they are offered

against the BOP’s technical expertise.

       Despite the government’s unsupported claim to the contrary, a reduction in Mr.

Thompson’s sentence would further the sentencing goal of uniformity. As for comparisons, the

most immediate similarities can be drawn to Mr. Thompson’s co-defendants: Kenyatta Coates,

Derrick White, and Corey Evans. As noted in Part I of this reply, this Court has reduced the

sentences for all three. See Coates, No. 04-cr-464-4, 2020 WL 2745974 (N.D. Ill. May 27, 2020);

White, No. 04-cr-464-30, 2020 WL 1888981 (N.D. Ill. Apr. 16, 2020); Evans, No. 1:04-cr-00464-

6, Dkt. No. 2694 (N.D. Ill. Oct. 18, 2019). Still, perhaps the most compelling similarities are shared

with James Yates, a high-ranking member of the Gangster Disciples for whom this Court granted

a reduced sentence under the First Step Act on April 22, 2020. For purposes of comparison,

summaries of their respective conduct and sentencing dispositions are outlined below.

       Mr. White was found guilty on the same count as Mr. Thompson and three additional

counts. United States v. White, 582 F.3d 787, 800 (7th Cir. 2008). In addition to finding Mr. White

guilty on Count One (the only count on which Mr. Thompson was convicted), a jury found him

guilty of shooting and attempting to murder a Chicago police officer at a drug distribution site and

two related gun counts. Id. At sentencing, this Court found him accountable for 150 kilograms of

powder cocaine, 30 kilograms of heroin, and 1.5 kilograms of crack cocaine. (Docket No. 2731 at

2-3.) This Court sentenced him to 252 months’ on Count One resulting in a total term of 372

months’ imprisonment. (Docket No. 1576.) On April 16, 2020, this Court reduced Mr. White’s

sentence to time-served pursuant to Section 404 of the First Step Act. (Docket No. 2741.)

       As for Mr. Evans, the second-highest ranking member of the Black Disciples, this Court

found him accountable for trafficking at least 150 kilograms of cocaine, 30 kilograms of heroin,



                                                 11
and 1.5 kilograms of crack cocaine. (Docket No. 2689 at 1.) Mr. Evans’ guidelines range was 360

to life and this Court sentenced him to 245 months. (Id. at 2.) When originally sentencing Mr.

White, this Court placed emphasis on the § 3553(a) factors in imposing what this Court described

as a “very lengthy sentence.” (Id. at 3.) On October 18, 2019, this Court reduced Mr. Evans’

sentence to time-served pursuant to Section 404 of the First Step Act. (Docket No. 2693.)

       Mr. Coates’ sentencing guidelines range was 360 months to life. (Docket No. 670-2 at 8.)

In his plea agreement, Mr. Coates admitted to being a high-ranking member of the Black Disciples

and accountable for more than 1.5 kilograms of crack cocaine, more than 150 kilograms of cocaine,

and more than 30 kilograms of heroin. (Id. at 4.) He also admitted to the first degree murder of

Richard Hemphill and second degree murder of Leroy “Shady Grady” Johnson and entered into

an agreement with the Cook County State’s Attorney to be sentenced to 20 years’ imprisonment.

(Id. at 15.) This Court, pursuant to a plea agreement, sentenced Mr. Coates to 262 months’

imprisonment. (Docket No. 1591.) On May 27, 2020, this Court reduced Mr. Coates’ sentence to

time-served pursuant to Section 404 of the First Step Act. (Docket No. 2756.)

       Most notably, compelling comparisons can be drawn between Mr. Thompson and Mr.

Yates. Mr. Yates was convicted on, inter alia, multiple drug distribution counts. And, at

sentencing, he was held accountable for at least 1.5 grams of crack cocaine. In sum, Mr. Yates was

convicted on twenty three substantive narcotics counts. United States v. Yates, 208 F. Supp. 2d

959, 960 (N.D. Ill. July 11, 2002). As a Gangster Disciples “governor,” Mr. Yates “had several

hundred subordinates working for him selling cocaine.” Id. at 961. When reducing Mr. Yates’ life

sentence to time-served after twenty-five years of incarceration, this Court emphasized Mr. Yates’

productive endeavors towards rehabilitation while incarcerated and the strong community support




                                               12
network that awaited him upon release. See United States v. Parks, et al., No. 95-cr-510, Dkt. No.

2061 (N.D. Ill. Apr. 22, 2020).

        Along with the foregoing reasons, this Court should consider the COVID-19 pandemic in

addressing the § 3553(a) factors. 18 § U.S.C. § 3553(a)(2)(D) requires a court to consider “the

need for the sentence imposed – … to provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the most effective manner.” Mr.

Thompson’s diabetic condition puts him at increased risk of severe illness from COVID-19. 13

(Exhibit B.) Unfortunately, BOP’s measures to prevent the spread of COVID-19 have not been

successful. As of June 25, 2020, there are 1,249 federal inmates who tested positive for COVID-

19. 14 Additionally, BOP’s modified operation plan limits social visits, inmate movement, and has

suspended all volunteer visits, including visits from religious advisors. 15 Under these modified

operations, Mr. Thompson will be unable to continue receiving programming and rehabilitative

resources, and instead, will be confined in his “assigned cells/quarters.” 16

                                              Conclusion

        Wherefore, Mr. Thompson respectfully requests that this Court exercise its discretion

under the First Step Act and reduce his sentence to time-served.




13
  The Centers for Disease Control and Prevention has found that people of any age who suffer from Type
2 diabetes mellitus are at increased risk of severe illness from COVID-19. See Ctrs. for Disease Control,
Coronavirus Disease 2019 (COVID-19): People of Any Age with Underlying Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited June 26, 2020).
14
  See Fed. Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited
June 26, 2020).
15
  See Fed. Bureau of Prisons, BOP Implementing Modified Operations,
https://www.bop.gov/coronavirus/covid19_status.jsp (last visited June 26, 2020).
16
 Institution lockdown commenced on April 1, 2020 (Phase V) and was subsequently extended through
May 18, 2020, (Phase VI) and again through June 30, 2020 (Phase VII).
                                                   13
                                         Respectfully submitted,
                                         FEDERAL DEFENDER PROGRAM
                                         John F. Murphy
                                         Executive Director
                                         By: s/ Maria Teresa Gonzalez
                                         Maria Teresa Gonzalez
                                         Attorney for Defendant
                                         Assisted by:
                                         Kyle Benjamin Kent, Legal Intern
                                         University of Chicago


FEDERAL DEFENDER PROGRAM
55 East Monroe Street, Suite 2800
Chicago, IL 60603
(312) 621-8300




                                    14
                                CERTIFICATE OF SERVICE


The undersigned, Maria Teresa Gonzalez, an attorney with the Federal Defender Program hereby
certifies that in accordance with FED.R.CRIM. P. 49, FED. R. CIV. P5, LR5.5, and the General
Order on Electronic Case Filing (ECF), the following document(s):


     DEFENDANT’S REPLY IN SUPPORT OF A REDUCED SENTENCE UNDER
                  SECTION 404 OF THE FIRST STEP ACT


was served pursuant to the district courts ECF system as to ECF filings, if any, and were sent by
first-class mail/hand delivery on June 26, 2020, to counsel/parties that are non-ECF filers.




                                             By:    s/ Maria Teresa Gonzalez
                                                    MARIA TERESA GONZALEZ
                                                    FEDERAL DEFENDER PROGRAM
                                                    55 E. Monroe St., Suite 2800
                                                    Chicago, Illinois 60603
                                                    (312) 621-8300




                                               15
Exhibit A – Letter from Marvel Thompson
Exhibit B – Medical Records
                                                       Bureau of Prisons
                                                        Health Services
                                                       Clinical Encounter
Inmate Name: THOMPSON, MARVEL                                                                       Reg#: 0402$-748
Date of Birth: -                                           Sex:      M    Race: BLACK ·             Facility: AiW
Encounter Date: 04/15/2011 13:51                           Provider: Franco, Jon F. MD, CO          Unit:     E52

Chronic Care encounter per1ormed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Franco, Jon F. MD, CD
          Chief Complaint: HYPERTENSION
          Subjective: Has been hypertensive and on amlodipine. Has been doing well. No cMstpains,no
                         ciaudlcation. Has been dlagnbsed as pre-diabetic with HGB A-1c of     (5.7-6) and an FBS of
                         84mg . Is on metformin 500mg BID. Has a strong family hx of dlabetls.          ·
          Pal.n Location:
          Pain Scale:
          Pain Qualities.:
          History of Trauma:
          Onset:
          Duration:
          Exacerbating Factors:
          Relieving Factors:
          Comments:

Seen for clinlc(s): Hypertension, Diabetes
Added to cllnlc(s): Diabetes

OBJECTIVE:
Temperature:
   Date.             Ihim             Fahrenheit      Celsjus Location                  proylder
    04/15/2011        13:55 ATW                98.5         36.9                        Franco, Jon F. MD, CD

Pulse:
   .Q.alt                            Rate per Minute           Location                 Rhythm     Provider
    04/15/2011 13:55                                  70                                           Franco, Jon F. MO, CD

Blood Pressure:
                                                Location           Position          · Cuff Size   Provider
    04/15/2011 13:55 ATW 110/70                                                                    Franco, Jon F. MD, CD

Sa02:
                      II.m,a           Value(%) Air                            Provide[
     04/15/2011       13:55ATW               97 RoomAir                        Franco, Jon F. MD, CD

Weight:
    .Dm              .Ii.Ill                  lli      &i Wssmt Cjrcum.          Provider
     04/15/2011       13:55 ATW          200.0        90.7                       Franco, Jon F. MO, CD

Exam:
    General

Generated 04/151201114:14 by Franoo, Jon f.                Bureau of Prisons - ATW                              Page 1 of 3
Inmate Name: THOMPSON, MARVEL                                                                  Reg#: 0402.8-748
Date of Birth:                                        Sex:      M Race: . BLACK ·              Facility: ATW
Encounter Date: 04/15/2011 13:51                      Provider: Franco, Jon F. MO, CD          Unit:     E52
Exam:
          Appearanee/N utritlon
             Yes: Appears Well, NAD
   Eyes
      General
         Yes: PERRLA, Extraocular Movements Intact
   Ears
       Tympanlc Membrane
          Yes: Normal
   Nose
      General
         Yes: Nares' Patent, Turbinates Normal
      Peripheral Vascular
          Legs
              Yes: Dorsalis Pedis Normal, PosteriorTibialls Normal
    Abdomen
       Palpation
           Yes: Soft, Non-tender on PalpaUon
           No: Mass(es}, Hepato-Splenomegaly
    Musculoskeletal
                    Leap test is negalive. Has equal sensation at all designated areas.
ASSESSMENT:
      DescrJption                       ™ ™                           Status         Progress             !mi.
      Benign essential hypertension 401. 1      Current               04/15/2010     At Treatment Goal Chronic
      Diabetes mellitus, type II        250.00 Current                04/15/2011     Initial              Chronic
      (adult-onset}



PLAN:
Renew Medication Orders:
.Rd                 M§dication                                       Qrder Date                prescriber Order
5947.4-PHX          Amlodipine 10 MG TAB                             04/15/2011 13:51          Take one tablet by mouth each
                                                                                               day (Intake) x 180 day(s)- refill
                       Indication: Benign essential hypertension

59475-PHX           Aspirin 81 MG EC Tab                             04/15/2011 13:51          Take two tablets by mouth each
                                                                                               day (Intake) x 180 day(s)-- refill
                       Indication: Benign essential hypertension, Diabetes mellitlis, type II (adult-onset)




Generated 04/15/201114:14 by Franco, Jon F.          Bureau of Prisons - ATW                              Page2of 3
Inmate Name: THOMPSON, MARVEL                                                                    Reg#: 04028·748
Date of Birth: -                                        Sex:      M    Race: BLACK               Faclllty: ATW
Encounter Date: 04/15/2011 13:51                        Provider: Franco, Jon F. MD, CD          Unit . E52

Renew Medication Orders:
Rd                 Medjcatjon                                          Order Dafe                Prescrjber Order
59476-PHX          Usinopril 20 MG Tab                                 04/15/201113:51           Take one tablet by .mouth each
                                                                                                 day (Intake) x 180 day(s)- refili
                      Indication: Benign essential hypertension

59477-PHX          MetFORMIN 500 MG Tab                                04/15/2011 13:51          Take one tablet l;>y mouth twice
                                                                                                 daily (Intake) x 180 day(s) - refill
                      Indication: Diabetes mellitus, type II (adult-onset), Diabetes mellitus, type II (adult-onset)

59478-PHX          Slmvastatln 10 MG Tab                               04/15/2011 13:51          Take one tablet by mouth each
                                                                                                 day at bedtime (Intake) x 180
                                                                                                 day(s) - refill
                      Indication: Diabetes mellitus, type II (adult-onset)

New Laboratory Requests:
   Details                                          frequency          End Date            oue pate                 Priority
   Profile tests-General-Lipid f'.'rofile           One Time                               06/01/2011 00:00         Routine
   Profile tests-General-Comprehensive
   Metabolic Profile (CMP)
   Blood tests-g-Glycated hemoglobin
   Proflle tests--General-CBC (Complete
   Blood Count)
        Additional Information:
             fasting

Schedule-:
     Actiyl!x                                                pate Scheduled       Scheduled proyjder
     Chronic Care Visit                                      07/15/2011 00:00 MLP 01
     Chronic Care Visit                                      10/1712011 00:00 Physician 01

Disposition:
     Follow-up in 3 Months

Patient Education Topics:
     Date Initiated Format               Handout/TOpjc                             provider               Outcome
     04/15/2011      Counseling          Plan of Care                              Franco, Jon            Verbalizes
                                                                                                          Understanding


Copay Required: No                            Cosign Required: No
TelephoneNerbal Order: No


Completed by Franco, Jon F. MD, CD on 04/15/201114:14




Generated 04/151201114:14 by Franco, Jon F.             Bureau of Prisons· ATW                               Page 3 of 3
Exhibit C – Certificates
